ORDER OF SUSPENSION
Upon the motion of the Board of Governors of the Kentucky Bar Association, pursuant to SCR 3.435, an order was entered by this Court on August 29, 1991, for Lea-berry to show cause why reciprocal discipline should not be imposed. On September 17, 1991, a response was filed in which Leaberry acknowledged that it is appropriate for this Court to impose on him identical reciprocal discipline in Kentucky as was imposed in West Virginia. Leaberry stated that he voluntarily suspended his law practice in both West Virginia and Kentucky prior to that date. We believe it is appropriate that the effective date of the suspension as well as the duration of the suspension in both Kentucky and West Virginia be identical.
It is hereby ORDERED that Leaberry is suspended from the practice of law in Kentucky for a period of five years, effective June 25, 1990, said suspension being the identical discipline imposed upon him by order entered June 25, 1990 by the Supreme Court of West Virginia.
In the event that the discipline imposed by West Virginia should be modified in West Virginia in any respect, Leaberry shall have the right to bring that to the attention of this Court and to seek such modification as may be appropriate in Kentucky.
Leaberry shall pay all the costs of this proceeding.
Within twenty (20) days from the date of the entry of this Order of Suspension, Lea-berry shall notify all clients in writing of his inability to continue to represent them because of this suspension and shall furnish copies of the letters of notice to the Director of the Kentucky Bar Association.
Entered: October 24, 1991.
/s/Robert F. Stephens Chief Justice